                Case 3:19-cv-05240-MAT Document 25 Filed 06/17/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   KRISTA D. CHRISTIANSEN,                              Civil No. 3:19-CV-05240-MAT

11            Plaintiff,

12            vs.                                          REMAND ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15

16            This case is before the Court on remand from the Court of Appeals for the Ninth Circuit. That

17   Court granted the Commissioner’s unopposed motion to vacate and remand. Dkt. 21. Pursuant to that

     order, this case is REMANDED to the Commissioner for further administrative proceedings
18
     consistent with the Supreme Court’s decision in Carr v. Saul, __ U.S. __, 141 S. Ct. 1352, __ L. Ed.
19
     2d __ (2021).
20
              DATED this 17th day of June, 2021.
21

22

23                                                          A
                                                            MARY ALICE THEILER
24                                                          United States Magistrate Judge

     Page 1         REMAND ORDER - [3:19-CV-05240-MAT]
              Case 3:19-cv-05240-MAT Document 25 Filed 06/17/21 Page 2 of 2



 1

 2

 3

 4

 5

 6
     Presented by:
 7
     s/ Jeffrey R. McClain
 8   JEFFREY R. MCCLAIN
     Special Assistant United States Attorney
 9   Office of the General Counsel
     Social Security Administration
10   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
11   Telephone: (866) 964-6291 ext 28257
     Fax: (206) 615-2531
12   jeffrey.mcclain@ssa.gov

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     REMAND ORDER - [3:19-CV-05240-MAT]
